Exhibit 10.1

Transfer and Distribution Agreement: United Sates of America Territory

 

This Distributor Agreement (“Agreement”), effective as of the 26th day of
January, 2016 (the “Effective Date”), is entered into by and between Bemes Inc.
with offices at 800 Sun Park Dr, Fenton, MO 63026 (“Distributor”) and Capnia,
Inc. and its subsidiaries, NeoForce, Inc. and Capnia (UK) Limited (collectively
“Capnia”).

 

 

BACKGROUND Capnia is currently engaged in the business of developing,
manufacturing and marketing innovative medical devices used in monitoring
end-tidal carbon monoxide (ETCO) and other metabolic substances, and other
products for supporting respiratory therapy or neonatology health. The company
may also develop and acquire additional diagnostics, devices, or therapeutics
that may be additions to the product catalogue (see Exhibit A and Capnia’s
current product catalogue(s)).

A. Distributor desires to distribute Capnia products in the Territory on the
terms and conditions set forth below.

B. Capnia desires to appoint Distributor as the Exclusive Distributor of the
Products where applicable in the Territory on the terms and conditions below.

1. DEFINITIONS Certain terms are defined in the text of this Agreement, the
following terms have the following meanings (terms defined in the singular have
a correlative meaning when used in the plural and vice versa):

1.1 “Customers” shall mean end-user customers for the Products solicited by
Distributor within the Territory.

1.2 “Documentation” shall mean the end-user manuals, and related materials
provided by Capnia hereunder to properly use or promote its Products.

1.3 “Product” or “Products” shall mean any Capnia products or accessories as
listed on Exhibit A attached. Products may be changed by Capnia at its
discretion from time to time during the term of this Agreement. Notwithstanding
the foregoing, Capnia shall not materially change the Products without first
providing forty-five 45 days’ notice to Distributor. Accessory products or
services not categorized as a medical device (“Accessories”) are subject to the
same mutual agreements or rights and obligations.

1.4 “Territory” shall mean those geographies listed in Exhibit B as exclusive
territories. Non-exclusive territories may also be identified therein.

1.5 “Warranty” shall mean for each Product the warranty described in the
attached terms and conditions of sale for each Product.

1.7 “Distributor” shall mean the party engaged in the distribution and sales of
medical devices and/or therapeutic inventions in the Territory or related
territories, and desires to establish and maintain rights to acquire Products
for export and sales to physicians in hospitals and other appropriate
distribution centers intended to reach hospitals and physicians within the
Territory.

1.8 “Complaint” shall mean any written, electronic, or oral communication that
alleges deficiencies or dissatisfaction related to the identity, quality,
durability, reliability, safety, effectiveness, or performance of a device.

1.9 “Confidential Information” shall mean any proprietary information, technical
data, trade secrets or know-how disclosed to Distributor by Capnia, including,
but not limited to: the terms of this Agreement; Product Documentation; Capnia
Software; data stored on products; Product pricing, sales terms and conditions,
and as otherwise described in Section 17.1.

1.10 “Capital Goods Purchase” shall mean a Product that is placed in any
Customer account as a durable capital good.

1.11 “Consumable Items” shall mean Product, Accessories or parts with an
indicated expiration date or anticipated limited life based on usage.

1.12 “Capnia Trademarks” shall mean all trademarks, whether registered or not,
owned by, controlled by or licensed to Capnia, including, without limitation the
trademarks listed in Exhibit F. This also includes trademarks of Capnia
subsidiaries and any Internet address or landing page that contains any form of
a Capnia Trademark, whether established by Capnia, its distributor, or business
associates of such distributor.

1.13 “Recalls” shall mean action taken to remove a product from the market.
Recalls may be initiated voluntarily by Capnia or by a regulatory body request
or order.

2. APPOINTMENT

2.1 Grant of Distribution Rights. Capnia hereby appoints Distributor, and
Distributor hereby accepts the appointment, to exclusively purchase the Product
and the Accessories and nonexclusively purchase any additional associated
products from Capnia for resale and distribution in the Territory per the terms
and conditions set forth herein, provided that Distributor shall not market
Products or Accessories otherwise as set forth herein or elsewhere other than in
the Territory, and Distributor shall refer to Capnia any inquiries and leads
that Distributor may receive for the purchase of Products (or any other Capnia
products) for delivery to or use outside of the Territory, provided, however,
that Distributor shall have the right to appoint sub distributors for the
distribution of Products in the Territory. Distributor shall be and shall remain
responsible for the performance of each sub distributor under this Agreement and
Distributor shall not sell or otherwise transfer Products to any sub distributor
until such sub distributor is bound by a written agreement with Distributor

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

containing terms and conditions that include provisions as materially protective
of the Products and Capnia as this Agreement. Distributor shall provide Capnia
with prompt written notice of each sub distributor. Distributor further agrees
to terminate a sub distributor’s right to distribute Products promptly upon
becoming aware that such sub distributor is distributing Products, directly or
indirectly, in a manner that is not in accordance with the provisions of this
Section 2. Distributor (and sub distributor) shall not distribute Products
within any country within the Territory where such Products have not received
all applicable Approvals as defined in Section 3.5 below

2.2 No Other Rights. Except as expressly provided herein, no right, title or
interest is granted by Capnia to Distributor (or sub distributor). Capnia may
distribute products other than the Product and Accessories in the Territory,
either directly or indirectly, for any and all uses, and no right, title or
interest is granted by Capnia to Distributor (or any sub distributor) relating
to Products or Products other than the Products listed in Exhibit A.

2.3 No Conflicts. The parties agree that any efforts by Distributor to sell,
license, or distribute other products that compete with any Capnia Product or
Accessories (“Competing Products”) in the Territory constitutes a conflict of
interest with respect to Distributor’s obligations to market and distribute the
Products. Distributor represents, warrants and covenants that as of the
Effective Date, it does not and will not represent any Competing Products during
the term of this Agreement. Capnia determination as to whether any product
constitutes a Competing Product shall be conclusive. In response to a written
request by the Distributor, Capnia may, at its sole discretion, authorise in
writing additions or corrections to the list of allowable Competing Products.
Competing Products include but may not be limited to devices and/or consumables
that measure, monitor or detect haemolysis or bilirubin by any means directly or
indirectly.

2.4 Stock Options; (Bemes) will be granted an option to purchase 20,000 shares
of Capnia’s common stock, with an exercise price equal to the fair market value
of Capnia common stock per share on the date Capnia’s Board of Directors
approves the option grant. The shares subject to the option will vest as to 50%
of the shares subject to the signing of this Agreement and issuance of a
purchase order for the initial stocking order which shall be on the form
attached as Exhibit D. Thereafter 25% of the shares will vest with the on
boarding of 16 customers by July 31, 2016, subject to Distributor providing
services pursuant to this Agreement as of such date. On boarding shall be deemed
to have occurred once a customer has taken title to a CoSense Monitor and is
actively using and purchasing PSS consumables. Any unvested shares subject to
the option shall vest on February 1, 2017, provided that Distributor is
providing services pursuant to this Agreement as of such date.

Principals of the Bemes Distribution Network (See Exhibit I, which may be
amended from time to time in accordance with the appointment of sub distributors
in accordance with this Agreement) will each be granted options to purchase
5,000 shares of the Capnia’s common stock, with an exercise price equal to the
fair market value of Capnia common stock per share on the date Capnia’s Board of
Directors approves the option grant. Subject to the accelerated vesting
provisions set forth herein, the shares subject to the option will vest as to
50% of the shares subject to the signing of this Agreement and issuance of a
purchase order for the initial stocking order on the form attached as Exhibit D.
Thereafter 25% of the options will vest with the on boarding of 16 customers by
July 31, 2016, provided that such principals shall be providing services
pursuant to this Agreement as of such date. On boarding being defined as a
customer has taken title to a CoSense Monitor and is actively purchasing PSS
consumables. Any unvested shares subject to the option shall vest on February 1,
2017, provided that principal is providing services pursuant to this Agreement
as of such date.

3. OBLIGATIONS OF DISTRIBUTOR

3.1 Diligence. Distributor shall use its best efforts to responsibly promote the
marketing and distribution of the Products in the Territory. Except as expressly
set forth herein, Distributor shall be solely responsible for all costs and
expenses related to the advertising, marketing, promotion, and distribution of
the Products and Accessories and for performing its obligations hereunder.

3.2 Staffing. Distributor will dedicate sufficient, qualified staff to undertake
its activities. Capnia will provide periodic feedback on the sufficiency and
quality of Distributor staff supporting Capnia products. In the event that
Capnia hires certain sales and marketing personnel to assist in the promotion of
the Products in the Territory, Distributor agrees to communicate, cooperate, and
coordinate activities with such personnel to help maximize their effectiveness
in creating demand for the Products in the Territory.

3.3 Purchase Procedure. Purchase of all Products will not be limited to maximum
quantities. It is the responsibility of Distributor to ensure stock levels are
appropriate for the Territory market. All prices submitted by Capnia are
exclusive of shipping. Stocking guidelines are set forth in Exhibit H.

3.4 Delivery. Products are sold to Distributor FOB Origin with freight prepaid
and added to the invoice as a separate line item. Distributor shall be
responsible for all costs associated with shipping, handling, insurance, etc.
Distributor shall also bear all applicable taxes, duties and similar charges
that may be assessed against the Products after delivery to the carrier at
Capnia’s facilities. Notwithstanding the passage of title under this
Section 3.4, Capnia retains and Distributor grants a purchase-money security
interest in each of the Products, and in any proceeds from Distributor’s resale
of the Products, until the full invoice amount for such Product has been paid in
full to Capnia.

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

3.5 Government Approvals. Capnia has obtained or will collaborate with the
Distributor to obtain regulatory approval from the appropriate regulatory agency
to permit Products to be sold within the Territory (“Approval” or “Approvals”).
All Approvals are and shall remain the sole property of Capnia. Capnia reserves
the right in its sole discretion to refrain from obtaining or maintaining any
Approval.

3.5.1. Distributor on its part shall obtain and maintain during the term of this
Agreement any and all licenses, permits and approvals required by it to be
obtained and maintained in order to legally permit Distributor to fully carry
out their duties hereunder.

3.5.2 Distributor on its part shall ensure that during the term of this
Agreement certified translations of user documentation for the Products is
provided to the user prior to clinical use of the device and with each device
sold to the Customer.

3.6 Product Support. Distributor shall: a) Promote Products and solicit inquires
and orders for Products. b) Diligently visit and communicate with customers and
potential customers. c) Promptly respond to sales leads or referrals furnished
by Capnia. d) Deliver and setup Products following the setup and training
criteria provided by Capnia. e) Translate any marketing materials (If necessary)
provided by Capnia into the Territory’s required language(s). f) Be responsible
for developing, executing and funding usual and customary Customer
communications for use in Territory and related territories. g) Be responsible
for promoting Capnia products to hospitals, patients, reimbursement entities,
physicians, and other health care professionals in Territory, including
exhibiting at any relevant trade shows. h) Establish, update and maintain in the
Territory and related territory, a relevant Language Physician portal website
(“Website”). i) Provide Capnia with English language copies of all Website
material prior to posting on the Distributor website for Capnia products, which
materials shall require Capnia’s advance review and approval prior to posting.
j) Include updates on past usage and expected future usage rates of Consumable
Items. k) Maintain trained and competent personnel who are sufficiently
knowledgeable with respect to the Products to answer Customer questions
regarding the use and operation of Products. l) Be responsible for in-service
training of Product end-users. m) Provide limited technical support and
troubleshooting according to Distributor technical service requirements as
agreed in writing with Capnia. In the event that the Product requires additional
customer support, beyond expected troubleshooting of basic technical issues,
such as advanced technical support or repair, Distributor will direct inquiries
directly to Capnia.

3.6.1 Reports and Meetings. In performing its reporting obligations under this
Agreement, Distributor shall deliver monthly detailed reports in the format
specified by Capnia set forth in Exhibit C, and shall include the following
information: price of product, date product sold, name of buyer, and contact
information for person responsible for buying the product at the customer. The
monthly reports shall be delivered within five (5) business days of the end of
each calendar month.

3.6.2 Product Support Reports. Without limiting the foregoing and in addition to
any other obligations set forth in Capnia’s then current support terms and
conditions, Distributor also shall be responsible for (i) providing sufficient
information to Capnia for Capnia to duplicate any reported error in the
Products; (ii) incorporating updates into the Products promptly upon receipt
thereof; (iii) responding to Customer requests concerning Product;
(iv) reporting errors and any Customer complaint promptly in writing in
accordance with US, EU or other applicable regulatory requirements, using the
Capnia complaint form provided in Exhibit G; (v) establishing and maintaining
records, and providing the same to Capnia when requested, pertaining to Capnia’s
requirements under CE Regulations requirements, ISO standards, local regulations
regarding medical devices, and other applicable regulatory and standards
compliance regimes; (vi) providing reasonable cooperation to Capnia and fully
participating in any procedures as may be required by Capnia for support of the
Products; and (vii) maintaining a complete list of Customers for Products
including Customer names and contact information, and specific sites where all
Products are located in the Territory, in a Microsoft Excel format or other
format mutually agreed by parties, and provide the same to Capnia as requested.

3.6.3 Complaints. The Distributor shall maintain accurate and detailed records
of all Customer or user Complaints. Information included in the Product
Complaint record shall at a minimum include date; name, title and address of
complainant; product name and serial or lot number; description of the event;
and if a potential adverse event any clinical impact. The Distributor shall
inform Capnia in writing using the form provided in Exhibit G within 24 hours of
receipt of any complaint.

3.6.4 Potential Adverse Events. The Distributor shall notify Capnia in writing
(email to customercare@capnia.com) and shall use the form provided in Exhibit G,
within 24 hours of receipt of any potentially reportable event that indicates a
product may have or could cause an injury or death or serious deterioration of
health. An “adverse event” (also, MDR/MDV/MDPR Reportable Event) shall mean any
event that gives rise to, or has the potential to produce and/or contribute to,
unexpected or unwanted effects involving the safety (including injury and/or
death) of patients, users or other persons. Adverse events may arise due to
shortcomings in the Product itself or its design, the instructions for use,
servicing and maintenance, user practices, conditions of use and management
procedures.

3.6.5 Notifications. Distributor shall promptly notify Capnia with any
information regarding regulatory actions or correspondence in connection with
the Products. This would include notice of inspections as relating to Capnia
products.

3.6.6 Recalls. If Distributor becomes aware of any fact, condition, circumstance
or event that may require a Recall, this must be communicated to Capnia
immediately. In the event that any government or regulatory body requests a
Recall or if Capnia determines a Recall is necessary, the parties shall
cooperate to effect all appropriate remedial actions with respect to the Product
Recall. Capnia shall be the primary contact with respect to any

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

third party communications concerning the Recall and the Distributor shall refer
all such inquiries to Capnia. Distributor may not initiate or conduct a Recall
of any Product without prior written approval by Capnia. The Distributor shall
cooperate fully with Capnia in administering any Recalls. Distributor is
entitled to reimbursement for materials and reasonable out of pocket costs, such
as postage or freight, in regards to notification or recalling products.
Distributor will maintain a characterized quality system in its organization and
in particular will ensure that Distributor will be able to proceed to recall
specific Products if Capnia so instructs.

3.7 Insurance. During the term of this Agreement, Distributor shall obtain and
keep in force product liability, general liability and property damage insurance
against an insurable claim or claims, which might or could arise regarding the
Products or Accessories. Such insurance will be in a coverage amount required by
any customers Government Agencies or buying groups, with a minimum limit of
liability for professional conduct, bodily injury and property damage of not
less than USD $2,000,000 (Two Million US Dollars) and shall name Capnia as a
joint insured or loss payee.

3.8 Inventory. In order to meet its sales and customer support and other
obligations under this Agreement, Distributor shall create and maintain a sales
inventory according to the stocking guidelines in Exhibit H, provided that:

1. Distributor Purchases, within thirty (30) days of this Agreement, forty-five
(45) days’ supply of Product;

2. Distributor Purchases, from time to time as may be necessary, such additional
inventory of one Capital Good Purchase for every ten (10) Capital Goods Purchase
being actively used by Customer accounts. In addition, Consumable Items
inventory shall be no less than sixty (60) days of expected Customer usage; and

3. Any third party logistics arrangements are paid for by the customer.

3.9 Regulatory Approval Support. In support of its regulatory and other
obligations hereunder, Distributor shall ( i ) not, without Capnia’s express
written permission, seek regulatory approval of any Competing Product, in the
Territory; ( ii ) Appoint a regulatory liaison, knowledgeable about and skilled
in regulatory matters within the Territory, to work with Capnia on regulatory
matters; ( iii ) Upon request by Capnia, provide support for regulatory filings
by Capnia in the Territory; ( iv ) Prior to execution of this agreement, provide
a plan for eventual termination of the distribution agreement that includes
transfer of any regulatory plan, clearances, or ongoing filing information to a
qualified third party, with reasonable compensation specified for the time and
expense of distributor effort in obtaining regulatory clearances for
distributing in that Territory.

3.10 Shipments. In order to meet its shipping and other requirements under this
Agreement, Distributor shall, at its own expense, (i) be responsible for
obtaining all required export licenses and complying with all US export laws and
regulations;

( ii) Be responsible for clearing Products through customs, paying duties,
obtaining licenses and satisfying other legal requirements to import, market,
and sell the Products in the Territory. Distributor warrants that it will comply
in all respects with any export and re-export restrictions set forth in the
export license for every Product shipped to Distributor. The parties expressly
agree that upon termination and/or expiration of this Agreement, Distributor
shall immediately transfer all Permits to Capnia (including naming Capnia as the
permit holder) and provide Capnia with all necessary assistance and information
to affect such transfer. Distributor shall keep Capnia informed with respect to
such permit acquisitions and will confer with Capnia as to all such permits
which Distributor may apply for under the terms of this Agreement.

3.11 Packaging. Distributor shall not repackage the Products, and shall only
resell the Products in the same packaging as originally received from Capnia. In
addition, except for the addition of information required by applicable law,
Distributor shall not re-label Products supplied to Distributor by Capnia
hereunder without the prior written consent of Capnia. However, individual
Consumable Items may be given to customers for the purpose of evaluation on a
patient or for demonstration purposes.

3.12. Capnia and its employees, agents and representatives shall be permitted to
contact, interact with, and otherwise engage with, Customers in connection with
the Products, Capnia’s ongoing business concerns and any matters reasonably
related thereto, and Distributor shall assist Capnia with such interactions.

3.13 Assignment of Intellectual Property. Distributor agrees that all right,
title, and interest in and to any copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries, ideas
and trade secrets conceived, discovered, authored, invented, developed or
reduced to practice by Distributor, solely or in collaboration with others,
during the term of this Agreement and arising out of, or in connection with, the
Products, and any copyrights, patents, trade secrets, mask work rights or other
intellectual property rights relating to the foregoing (collectively,
“Inventions”), are the sole property of the Capnia. Distributor also agrees to
promptly make full written disclosure to Capnia of any Inventions and to deliver
and assign (or cause to be assigned) and hereby irrevocably assigns fully to the
Capnia all right, title and interest in and to the Inventions. Distributor
agrees to assist Capnia, or its designee, at Capnia’s expense, in every proper
way to secure Capnia’s rights in Inventions in any and all countries, including
the disclosure to Capnia of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that Capnia may deem necessary in order to apply for,
register, obtain, maintain, defend, and enforce such rights, and in order to
deliver, assign and convey to Capnia, its successors, assigns and nominees the
sole and exclusive right, title, and interest in and to all Inventions and
testifying in a suit or other proceeding relating to such Inventions.
Distributor further agrees that Distributor’s obligations under this
Section 3.13 shall continue after the termination of this Agreement.

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

Distributor shall require all Distributor’s employees, contractors, agents,
representatives, and other third-parties performing services for or on behalf of
Distributor under this Agreement to execute a confidential information and
invention assignment agreement in a form reasonably acceptable to Capnia,
containing invention assignment and confidential provisions substantially
similar to those contained herein, and promptly provide a copy of each such
executed agreement to Capnia. Distributor’s violation of this section will be
considered a material breach under this Agreement.

The representations, warranties and obligations of Distributor under this
Section 3 shall also apply to any sub distributor appointed pursuant to
Section 2.1.

4. OBLIGATIONS OF CAPNIA

4.1 Information and Support. Capnia shall use reasonable efforts to provide to
Distributor such back-up telephone or electronic-mail technical support
available to Distributor. Such telephone support shall be provided to
Distributor during Capnia’s standard business hours, or by appointment outside
of Capnia’s normal business hours

4.2 Customer & Technical Service. Capnia will provide a Product User Manual (if
applicable) and Instruction for Use in English and/or the language required for
the geography, in printed form with each Product shipped to Customer. Capnia
Technical Service and Customer Service contact information is provided in the
user documentation. All technical support for the Product and customer support
for warranty and repair will be provided to Distributor directly from Capnia.
Distributor is responsible for providing training materials as appropriate to
Customers in the Territory.

4.3 Marketing Materials. Capnia shall periodically provide Distributor with
updates of Capnia’s standard English-language advertising and promotional
materials and technical data related to Products, to the extent Capnia in its
discretion makes such materials generally available to its distributors,
provided that Distributor shall pay the freight costs applicable to shipping of
any such items. Distributor shall not develop, produce or distribute any
non-Capnia provided marketing materials for the Products without Capnia’s prior
written permission. Distributor agrees to amend any such materials if and as
requested by Capnia prior to any use thereof.

4.4 Training. As soon as mutually convenient at the inception of this Agreement,
Distributor shall dispatch competent sales, marketing and technical employees to
Capnia or to another mutually-agreeable location to be trained by Capnia Product
sales, marketing personnel and appropriate technical personnel. Training
necessitated by new Products or by Product updates shall be conducted as
necessary according to mutual agreement terms. Distributor shall appoint a
single point of contact for communication of all training programs and technical
updates. Distributor shall be solely responsible for all expenses incurred by
Distributor associated with such training, including travel, lodging, local
transportation and meal costs.

4.5 Exclusivity. In meeting its obligations under this Agreement, Capnia will
not sell, and will not allow any third party to sell Products in the Territory,
except that Capnia may ( i ) sell directly to physicians in the Territory where
it believes, in its sole discretion that such sales are necessary to meet
obligations not provided by the distributor; ( ii ) sell or have a third party
sell Products in the Territory after providing Distributor with a notice of
termination; (iii) have a third party non-exclusively sell Products in the
Territory where Capnia believes, in its sole discretion, that Distributor fails
to meet its obligations under this Agreement (which shall include failure by
Distributor to satisfy its obligations under this Agreement for any three month
rolling period); or ( iv ) sell or have a third party sell Products in the
Territory based on accounts with third parties and Customers that are in
existence or in process as of the date hereof.

4.6 Return (RMA) Procedure. Distributor shall not return any Products to Capnia
without its prior written authorization as described in Article 11.

5. PRICE/PRICE CHANGE

5.1 Price. The prices and fees to be paid by Distributor to Capnia for Products
shall be as set forth in price purchase schedules issued by Capnia from time to
time during the term of this Agreement (“Price”). The Prices of Products as of
the Effective Date will be set forth in a Purchase Order derived from a Quote in
the form attached hereto as Exhibit D, which shall be accepted by the parties in
connection with the execution and delivery of this Agreement.

5.2 Price Changes Generally. Prices are subject to change by Capnia at any time
in its sole discretion. However, price changes shall be effective after thirty
(30) days written notice to Distributor, and Capnia shall reasonably accept
orders at the earlier price received during such thirty (30) day period.

6. TAXES AND OTHER CHARGES.

Prices do not include any Country specific Governmental taxes or charges of any
kind. All payments by Distributor shall be made free and clear of, and without
reduction for, any withholding taxes. Distributor agrees to pay all taxes or
other charges associated with the marketing, distribution and delivery of the
Products ordered, including, but not limited to, sales, use, excise, value-added
and similar taxes and all customs, duties or governmental impositions, but
excluding taxes on Capnia’s net income. Any tax or duty Capnia may be required
to collect or pay upon the marketing or delivery of the Products shall be paid
by Distributor and such sums shall be due and payable to Capnia upon delivery of
the Products to Distributor. Distributor shall provide Capnia with official
receipts issued by the appropriate taxing authority or such other evidence as is
reasonably requested by Capnia to establish that such taxes have been paid

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

7. PAYMENT

Distributor shall pay Capnia net 30 days. If the account is newly established or
becomes delinquent, Capnia reserves the right to require more secure terms such
as an irrevocable Letter of Credit or payment in advance. Payment will be made
in USD. A monthly interest rate of one and one-half percent (1.5%), or the
maximum rate permitted by applicable laws, whichever is lower, shall be applied
to all outstanding balances not paid within such thirty (30) day period. All
payments shall be net of bank charges and exchange commission.

8. ORDERS

8.1 Orders and Acceptance. All orders for Products submitted by Distributor
shall be placed by written purchase order and signed by Distributor’s authorised
signatory at least thirty (30) days prior to the requested date of receipt of
such Products. All Orders must, at a minimum, include the part numbers, Product
description, quantity of Products ordered, the applicable Price, requested
delivery date(s), any export/import information as well as such other
information Capnia may reasonably request from time to time to enable Capnia to
fill the order. Such orders constitute firm orders when received by Capnia. All
orders for Products are subject to acceptance by Capnia in writing, and Capnia
shall have no liability to Distributor with respect to purchase orders that are
not accepted. No partial acceptance of a purchase order shall constitute the
acceptance of an entire order, absent the written acceptance of such entire
order.

9. SHIPMENT/RISK OF LOSS

Products delivered pursuant to the terms of this Agreement shall be suitably
packed for shipment in Capnia’s shipping cartons, marked for shipment as
specified on Distributor’s purchase order and loaded onto the appointed carrier,
All sales are final.

10. ORDER CHANGES PRIOR TO SHIPMENT

Purchase orders for Products may be cancelled or rescheduled prior to shipment
only with Capnia’s written approval, but in no event later than thirty (30) days
prior to shipping of the Products. In the event that Distributor cancels or
modifies an order within thirty (30) days prior to shipping, then Distributor
shall be obligated to pay for the entire order unless Capnia approves otherwise,
in Capnia’s sole discretion. In the event that Distributor modifies or cancels
its order within eight (8) weeks of, but prior to thirty (30) days before the
shipment date, then Distributor shall be subject to a thirty percent
(30%) restocking fee. In addition, Capnia may suspend or cancel any order
previously accepted in writing if Capnia determines, in Capnia’s sole
discretion, that the order is unlikely to be paid for in accordance with the
terms and conditions set forth in this Agreement and the order, provided that
Capnia shall give Distributor prompt written notice of the suspension or
cancellation and Capnia shall be under no further obligation to deliver Products
under that order.

11. REJECTION

Distributor shall inspect all Products promptly upon receipt thereof and may
reject any Product that is defective as a result of an act or omission by
Capnia, provided that Distributor shall (i) within twenty (20) days after
receipt of such alleged defective Product, notify Capnia of its rejection and
reasons therefor, and request a Return Material Authorization (“RMA”) number,
and (ii) within ten (10) days of receipt of the RMA number from Capnia, return
such rejected Product to Capnia. Products not rejected within the foregoing time
periods shall be deemed accepted. In the event that Capnia, at its sole and
reasonable discretion, determines that the returned Product is defective and
properly rejected, Capnia shall at its option repair or replace such defective
Product, or accept return for credit of such defective Product. Capnia shall
return to Distributor, freight prepaid, all repaired or replaced Products
properly rejected by Distributor. In the event that any rejected Product is
determined by Capnia to not be defective or to have been modified or subjected
to unusual electrical or physical stress, misuse, abuse or unauthorised repair,
Distributor shall be directly invoiced by Capnia for all costs and expenses
related to the shipping, insurance, inspection, repair, if any, and return of
such Product to and from Distributor. Except as provided in this Article 11, all
Products delivered under this Agreement are nonreturnable.

12. METHOD OF SHIPMENT - RETURNED PRODUCT

Any Product returned to Capnia as authorised under this Agreement shall be
shipped into the custody of the carrier and using the shipping method as
specified by Capnia, to Capnia’s Head Office or such other location as Capnia
may instruct Distributor, and shall be packed in its original packing material.
Capnia may refuse to accept any Product not packed and shipped as herein
provided. Capnia shall return to Distributor, freight prepaid, all repaired or
replaced Products properly rejected by Distributor.

13. PRODUCT CHANGES

Capnia reserves the right from time to time in its sole discretion, without
incurring any liability to Distributor with respect to any previously placed
purchase order, to discontinue or to limit its production of any Product; to
allocate, terminate or limit deliveries of any Product in time of shortage; to
alter the design or construction of any Product; to add new and additional
products to the “Products,” to change its sales and distribution policies, not
inconsistent with the terms of this Agreement and not without first providing
ninety (90) days’ notice to the Distributor. Capnia shall also have the right,
in its sole and absolute discretion to announce new products to which the terms
and conditions of this Agreement do not apply. The parties may mutually agree in
writing to add such new products to this Agreement from time to time.

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

14. FORECASTS

By the end of the first week of each quarter, Distributor shall provide Capnia
with a good faith six (6) month rolling forecast (See Exhibit C) commencing with
the next calendar quarter showing Distributor’s prospective requirements for the
Products and anticipated purchase order submittal dates, including all sales and
business prospects, in such format as specified by Capnia (“Forecast”).
Forecasts shall commence on the first day of the quarter (July, October,
January & April) following submission of the Forecast to Capnia. Distributor
shall use commercially reasonable efforts to ensure that its Forecasts are as
accurate as possible and its orders do not significantly deviate from the
Forecasts. Forecasts are for Capnia’s planning purposes only and shall not
constitute a binding obligation on the part of Capnia to supply Products in
accordance with such Forecasts, nor shall Forecasts constitute firm purchase
orders by Distributor.

15. LIMITED WARRANTY

15.1 Limited Warranty. Subject to the provisions of this Section 15, each
Product is sold to Distributor subject to the limited warranty as stated in
Exhibit E hereto. Capnia shall not be liable for misbranding with respect to any
Product labeling or package insert text provided or used by Distributor or any
translation thereof, and Capnia shall not be liable for any adulteration or
failure to meet the Product specifications due to handling or packaging of the
Products by Distributor, its employees or its agents.

15.2 DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 15.1
ABOVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE PRODUCTS ARE PROVIDED
TO DISTRIBUTOR ON AN “AS IS” BASIS AND WITHOUT WARRANTY OF ANY KIND, AND CAPNIA
MAKES NO WARRANTIES OR CONDITIONS, EXPRESS, STATUTORY, IMPLIED, OR OTHERWISE AND
SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES AND CONDITIONS OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE. Notwithstanding the foregoing, Capnia does
not exclude liability to the extent that such liability may not be excluded or
limited by law.

15.3 OEM Limitations. Except to the extent required by applicable law,
Distributor shall not pass on to its customers a warranty of greater scope or
protection than the warranty (including the limited remedy, exclusions, and
limitation of liability) set forth in Section 15.1. Capnia is not liable for any
warranty obligations beyond that specified in Exhibit E.

15.4 Product Returns. In order to return Product that fails to conform to the
foregoing warranty set forth in this Section 15, Distributor shall (i) notify
Capnia in writing that such Product failed to conform with the warranty set
forth in this Section 15 and furnish a detailed explanation of any alleged
nonconformity, as required by Capnia’s then-current policy; (ii) obtain a RMA

(Return Materials Authorization) number for the nonconforming Product from
Capnia (if applicable); and (iii) within ten (10) days of receipt of the RMA
number, return such Product to Capnia as specified by Capnia with the RMA number
prominently attached, shipped into the custody of Capnia’s designee or to
Capnia’s Head Office facility address first set forth above or such other
location as Capnia may designate in writing in each case during the Warranty
Period.

16. TERM AND TERMINATION

16.1 Term. This Agreement shall commence upon the Effective Date and continue in
full force and effect until February 1, 2019, and shall terminate on that date
unless earlier terminated in accordance with the provisions of this Agreement or
unless extension of the Agreement is agreed to in writing by both parties.
Capnia or Distributor may terminate this Agreement for any reason without cause
with sixty (60) days written notice to the other Party.

16.2 Termination for Cause. Either party may terminate this Agreement effective
upon written notice to the other party stating its intention to terminate in the
event the other party breaches any of the provisions of this Agreement. Without
limiting the foregoing, either party may terminate this Agreement effective upon
written notice to the other party stating such party’s intention to terminate,
if the other party:

(i) Ceases to function as a going concern or to conduct operations in the normal
course of business or enters into any composition proceedings, or

(ii) has a petition filed by or against it under any bankruptcy or insolvency
law, for example and not for limitation a Petition for Winding Up the party,
which petition has not been dismissed or set aside within ten (10) days of its
filing; or

(iii) is acquired by or merged into another corporation, or more than 25% of
such party’s personnel charged with performing the duties specified by this
Agreement on the effective date of this Agreement are no longer directly
performing these duties; or

(iv) Fails to perform any of its obligations under this Agreement so as to be in
default hereunder and in the case of any obligation in respect of which the
default is capable of being cured fails to cure such default within thirty
(30) days after written notice of such default.

16.3 Purchase Orders; No Waiver. Distributor shall be obligated for payment of
Products for which purchase orders were accepted by Capnia prior to the
effective date of termination. After any notice of termination has been
delivered by either party hereunder, orders for Product not yet shipped by
Capnia are subject to cancellation at Capnia’s sole option and, if not
cancelled, unless otherwise agreed by Capnia, shall require prepayment by
Distributor to Capnia. Capnia reserves the right to withhold shipment of Product
after Distributor suffers an event in

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

Section 16.2(ii), above. The acceptance of any purchase order from, or the sale
or license of any Product, to distribute after the termination or expiration of
this Agreement shall not be construed as a renewal or extension of this
Agreement nor as a waiver of termination of this Agreement. Unless otherwise
mutually agreed by the parties, Distributor shall have sixty (60) days following
the expiration or termination of this Agreement to continue to distribute any
Products in Distributor’s inventory. Capnia may also elect to repurchase unused
(brand new) Products that have been purchased by Distributor within thirty
(30) days of notification of termination or of expiration at the Price paid by
Distributor, less a 20% restocking fee. Except as otherwise permitted in this
Section16.3, all rights and licenses of Distributor hereunder shall
automatically be terminated.

16.4 No Liability for Termination. Except as expressly required by law, in the
event of termination of this Agreement by either party in accordance with any of
the provisions of this Agreement, neither party shall be liable to the other
because of such termination, including but not limited to compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or goodwill, or on account of any expenditures, inventory,
investments, leases or other commitments including hiring of personnel, in
connection with the business of Capnia or Distributor. Distributor acknowledges
that its profit margins derived on resale of Products pursuant to this Agreement
have induced Distributor to enter into and perform this Agreement and that such
profits constitute good, sufficient and valuable consideration for its duties
and obligations hereunder. Termination shall not, however, relieve either party
of obligations incurred prior to the termination, and nothing in this
Section 16.4 shall relieve Distributor of any liability for willful misconduct,
gross negligence, or breach of contract.

16.5 Return of Materials. All Products, trademarks, marks, trade names, patents,
copyrights, domain names, web sites and social network sites, and any Customer
information not yet provided to Capnia under Section 3, designs, drawings,
formulas or other data, photographs, samples, literature, and sales and
promotional aids of every kind shall remain the property of Capnia and be
maintained in useful condition after termination date. Within thirty (30) days
after the effective date of termination of this Agreement, Distributor shall at
Capnia’s option destroy all tangible items bearing, containing, or contained in,
any of the foregoing, in its possession or control and provide written
certification of such destruction, or prepare such tangible items for shipment
to Capnia or Capnia’s designee, as Capnia may direct, at Capnia’s expense.
Distributor shall not make or retain any copies of any Confidential Information
(as defined in Section 17 below), which may have been entrusted to it.

16.7 Termination Due to Government Act. Notwithstanding anything to the
contrary, this Agreement terminates automatically, without requiring any further
act of either party, on the day prior to the effective date of any legislation,
act, decree, ordinance, judicial decision, judgment or other

governmental act (“Government Act”) which would make illegal any action
necessary for performance hereunder, or which would place any criminal or civil
sanction on a party as a result of performing any action hereunder.

16.8 Survival. The provisions of Sections 1, 3.13, 2.2, 6, 7, 15, 16.3, 16.4,
16.5, 16.8, 17, 18, 19.2, 20, and 22 shall survive termination or expiration of
this Agreement. All other provisions of this Agreement shall terminate.

17. CONFIDENTIALITY AND PROPRIETARY RIGHTS

17.1 Confidentiality. Distributor acknowledges that by reason of its
relationship to Capnia hereunder it will have access to certain product,
technical, marketing, financial, business or other proprietary information,
including materials concerning Capnia’s business, plans, Customers, technology,
and Products including software code contained in Products, which are
confidential and of substantial value to Capnia, which value would be impaired
if such information were disclosed to third parties (“Confidential
Information”). Confidential Information shall include any information that would
reasonably be considered to be confidential or proprietary due to the
circumstances of disclosure or by the nature of the information itself. Without
limiting the foregoing, the terms of this Agreement shall be considered Capnia’s
Proprietary Information. For the term of this Agreement and for seven (7) years
thereafter, Distributor agrees that it will not use in any way for its own
account or the account of any third party, nor disclose to any third party, any
Confidential Information revealed to it by Capnia or made available to
Distributor as a result of having possession of Products. Distributor shall take
every reasonable precaution to protect the confidentiality of Confidential
Information. Upon request by Distributor, Capnia shall advise whether or not it
considers any particular information or materials to be confidential.
Distributor shall not publish any technical description of the Products beyond
the description published by Capnia. Upon request of Capnia, Distributor shall
cause its employees, agents and other representatives who may have access to
Capnia’s Confidential Information, to sign agreements prohibiting the disclosure
and use of the Confidential Information consistent with the terms of this
Agreement. In the event of termination of this Agreement, there shall be no use
or disclosure by Distributor of any Confidential Information of Capnia and
Distributor shall not manufacture or have manufactured any devices, components
or assemblies utilising any of Capnia’s confidential information. Distributor
shall use reasonable efforts to protect Capnia’s confidential materials. Without
limiting the foregoing, Distributor shall take at least those measures that it
employs to protect its own confidential information of a similar nature and
shall ensure that its employees who have access to Confidential Information of
Capnia have signed a non-use and non-disclosure agreement in content at least as
protective of Capnia and its Confidential Information as the provisions of this
Agreement, prior to any disclosure of Capnia’s Confidential Information to such
employees. Distributor shall reproduce Capnia’s proprietary rights notices on
any such authorized copies in the same manner in which such notices were

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

set forth in or on the original. Distributor shall promptly notify Capnia of any
unauthorized use or disclosure, or suspected unauthorized use or disclosure, of
Capnia’s Confidential Information of which Distributor becomes aware.

17.1.1 Limitations on Confidentiality. Notwithstanding the foregoing,
Confidential Information shall not include information that: (i) was publicly
known or made generally available without a duty of confidentiality prior to the
time of disclosure by Capnia to Distributor as can be shown by contemporaneous
written documentation; (ii) becomes publicly known or made generally available
without a duty of confidentiality after disclosure by Capnia to Distributor
through no action or inaction by Distributor; (iii) is in the rightful
possession of Distributor without confidentiality obligations at the time of
disclosure by Capnia as shown by Distributor’s then-contemporaneous written
files and records kept in the ordinary course of business; or (iv) is obtained
by Distributor from a third party without an accompanying duty of
confidentiality without a breach of such third party’s obligations of
confidentiality. In the event Distributor is legally compelled to disclose
Confidential Information, Distributor shall provide notice as soon as is
reasonably practicable to Capnia, if legally permissible; shall provide
reasonable assistance to Capnia to obtain a protective order or otherwise
prevent public disclosure of such Confidential Information; and shall furnish
only that portion of the Confidential Information that is legally required to be
disclosed.

17.2 Proprietary Rights. Distributor agrees that Capnia retains all of its
right, title and interest in and to all MAA Approvals in the Territory and all
patent rights, trademarks, trade names, inventions, copyrights, know-how and
trade secrets relating to the Products or the product lines that include the
Products, and the design, manufacture, operation or service of the Products. The
use by Distributor of any of these property rights is authorised only for the
purposes herein set forth and upon termination of this Agreement for any reason
such authorisation will cease. Accordingly, Distributor shall not (i) modify any
Product or documentation Capnia provides to Distributor without the prior
written approval of Capnia or (ii) reverse engineer, decompile, or disassemble
any Product, or encourage or assist any third party in doing so. Distributor
shall not (and shall require that its Customers do not) remove, alter, cover or
obfuscate any proprietary rights notices placed or embedded by Capnia on or in
any Product. Distributor shall not apply to register any proprietary rights
covered by the Products in its own name.

18. INDEMNIFICATION AGAINST PATENT, COPYRIGHT, TRADEMARK INFRINGEMENT AND
PRODUCT LIABILITY

18.1 Indemnity. Distributor agrees that Capnia has the right to defend, or at
its option to settle, and Capnia agrees, at its own expense, to defend or at its
option to settle, any third party claim, suit or proceeding (collectively,
“Action”) brought

against Distributor alleging the Products infringe any patent, copyright or
trademark in existence as of the Effective Date, subject to the limitations
hereinafter set forth. Capnia will have sole control of any such Action or
settlement negotiations, and Capnia agrees to pay, subject to the limitations
hereinafter set forth, any final judgment entered against Distributor on such
issue in any such Action defended by Capnia. Distributor agrees that Capnia will
be relieved of the foregoing obligations unless Distributor notifies Capnia
promptly in writing of such Action, gives Capnia authority to proceed as
contemplated herein, and gives Capnia proper and full information and assistance
to settle and/or defend any such Action. If it is adjudicatively determined, or
if Capnia believes, that the Products, or any part thereof, infringe any patent,
copyright or trademark, or if the sale or use of the Products, or any part
thereof, is, as a result, enjoined, then Capnia may, at its election, option,
and expense: (i) procure for Distributor the right under such patent, copyright
or trademark to sell or use, as appropriate, the Products or such part thereof;
or (ii) replace the Products, or part thereof, with other non-infringing
suitable Products or parts; or (iii) suitably modify the Products or part
thereof; or (iv) remove the Products, or part thereof, terminate distribution or
sale thereof and refund the payments paid by Distributor for such Products less
a reasonable amount for use and damage. Capnia will not be liable for any costs
or expenses incurred without its prior written authorisation, or for any
installation costs of any replaced Products.

18.1.1 Limitations. Notwithstanding the provisions of Section 18.1, Capnia has
no liability to Distributor for (i) any infringement of patent or copyright
claims alleging infringement by completed equipment or any assembly,
combination, method or process in which any of the Products may be used but not
covering the Products standing alone; (ii) any trademark infringements involving
any marking or branding not applied by or requested by Capnia, or involving any
marking or branding applied by Capnia at the request of Distributor; or
(iii) the modification of the Products, or any part thereof, unless such
modification was made by Capnia, where such infringement would not have occurred
but for such modifications.

18.1.2 Disclaimer. CAPNIA’S LIABILITY ARISING OUT OF OR RELATING TO SECTIONS
18.1 and 18.1.1 SHALL NOT EXCEED THE AGGREGATE AMOUNTS PAID BY DISTRIBUTOR TO
CAPNIA FOR THE ALLEGEDLY INFRINGING PRODUCTS THAT ARE THE SUBJECT OF THE
INFRINGEMENT CLAIM. THE FOREGOING PROVISIONS OF THIS SECTION 18 STATES THE
ENTIRE LIABILITY AND OBLIGATIONS OF CAPNIA AND THE EXCLUSIVE REMEDY OF
DISTRIBUTOR AND ITS CUSTOMERS, WITH RESPECT TO ANY ALLEGED PATENT, COPYRIGHT OR
TRADEMARK INFRINGEMENT BY THE PRODUCTS OR ANY PART THEREOF.

18.2 Product Liability Indemnification - Capnia. Capnia shall at its own expense
indemnify and hold harmless Distributor and its directors, officers, employees
and agents, from and against

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

third party claims for actual losses or damages, liabilities, penalties,
demands, suits or actions, and related costs and expenses (including, without
limitation, Distributor’s reasonable out-of-pocket expenses of investigation and
recall, counsel fees, judgments and settlements) for injury to or death of any
person or property damage or any other loss suffered or allegedly suffered by
any person or entity and arising out of or otherwise in connection with any
defect or alleged defect of the Products as sold by Capnia to Distributor under
this Agreement (the “Claim”). Capnia will have sole control of any such Claim or
settlement negotiations. Distributor agrees that Capnia will be relieved of the
foregoing obligations unless Distributor notifies Capnia promptly in writing of
such Claim, gives Capnia authority to proceed as contemplated herein, and gives
Capnia proper and full information and assistance to settle and/or defend any
such Claim.

19. USE OF CAPNIA TRADEMARKS/TRADE NAMES

19.1 Trademarks. Capnia, at its expense, shall seek registration of appropriate
Capnia trademarks in the Territory. During the term of this Agreement,
Distributor shall have the right to indicate to the public that it is an
authorised Distributor of the Products and to advertise such Products under
applicable trademarks, marks, and trade names of Capnia set forth in Exhibit F
(“Capnia’s Trademarks”) and in the promotion and distribution of the Products;
provided, however, that upon ninety (90) days prior written notice to
Distributor, Capnia may substitute alternative marks for any or all of the
Capnia’s Trademarks. All representations of Capnia’s Trademarks that Distributor
intends to use shall first be submitted to Capnia for approval (which shall not
be unreasonably withheld) of design, colour and other details or shall be exact
copies of those used by Capnia. In addition, Distributor shall fully comply with
all reasonable guidelines, if any, communicated by Capnia concerning the use of
Capnia’s Trademarks.

19.2 Trademark Use. Distributor shall not alter or remove any of Capnia’s
Trademarks affixed to the Products by Capnia or otherwise engage in any activity
that would adversely affect the name, reputation, or goodwill of Capnia or the
Products. Except as set forth in this Section 19, nothing contained in this
Agreement shall grant or shall be deemed to grant to Distributor any right,
title or interest in or to Capnia’s Trademarks. All uses of Capnia’s Trademarks
will inure solely to Capnia and Distributor shall obtain no rights with respect
to any of Capnia’s Trademarks, other than the right to distribute Products as
set forth herein, and Distributor irrevocably assigns to Capnia all such right,
title and interest, if any, in any of Capnia’s Trademarks. At no time during or
after the term of this Agreement (except to the extent expressly disallowed by
applicable law) shall Distributor challenge or assist others to challenge
Capnia’s Trademarks or the registration thereof or attempt to register any
trademarks, marks or trade names confusingly similar to those of Capnia, nor use
any Capnia trademark as a business name, nor form a company whose name
incorporates any Capnia trademark. Upon termination of this

Agreement, Distributor shall immediately cease to use all Capnia’s Trademarks
and any listing by Distributor of Capnia’s name in any telephone book,
directory, public record or elsewhere, shall be removed by Distributor as soon
as possible, but in any event not later than the subsequent issue of such
publication.

 

20. LIMITATION OF LIABILITY AND DISTRIBUTOR / OEM INDEMNITY

20.1 No Consequential Damages. NOTWITHSTANDING ANY TERMS OF THIS AGREEMENT, IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR LOST PROFITS, COST OF PROCUREMENT OF
SUBSTITUTE GOODS, OR ANY OTHER SPECIAL, RELIANCE, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES INCURRED BY THE OTHER PARTY, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE.
THE FOREGOING LIMITATIONS SHALL APPLY REGARDLESS OF WHETHER SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY STATED HEREIN.

20.2 Distributor / OEM Indemnity. Distributor shall at its own expense indemnify
and hold harmless Capnia and its directors, officers, employee and agents, from
and against any and all third party claims, other than product liability claims
referred to in Section 18.2, for losses, actual damages liabilities, penalties,
suits or actions, and related reasonable costs and expenses (including, without
limitation, Capnia’s expenses of investigation and recall, counsel fees,
judgments and settlements) for any injury to or death of any person or property
damage or other actual loss suffered by any person or entity and arising out of
or resulting from the negligence, misconduct, bad faith, misrepresentation,
false claim, failure to act or to refrain from acting where required to act,
unauthorised repair or alteration of any Product, and the like of or by
Distributor and its agents, employees, officers, directors, shareholders,
partners (collectively, such claims, etc., referred to herein as “Damages
Claim”), it being clearly acknowledged, understood and agreed that Distributor
shall be held strictly liable for its conduct and shall fully indemnify Capnia
from any Damages Claim as stated herein.

21. COMPLIANCE WITH LAWS

21.1 Laws and Regulations. Distributor agrees to comply with appropriate
provisions of applicable laws and regulations relating to distribution of
Products in the Territory. In addition Distributor will use reasonable best
efforts to comply with other laws and regulations of regulatory bodies of which
it is aware that relate to distribution of Products in the Territory.
Distributor shall monitor the appropriate information sources closely for
changes in such applicable laws, and other requirements in the Territory
relating to the distribution of Products in the Territory, and notify Capnia
promptly in writing of any and all such changes.

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

21.2 Local Laws. The Distributor represents that it is and will remain in good
standing in the Territory and will comply with local laws and regulations.

21.3 U.S. Foreign Corrupt Practices Act. Distributor warrants that in the
performance of its obligations under this Agreement, Distributor will not act in
any fashion or take any action which will render Capnia liable for a violation
of the U.S. Foreign Corrupt Practices Act (“FCPA”), which prohibits the
offering, giving or promising to offer or give, directly or indirectly, money or
anything of value to any official of a government, political party or
instrumentality thereof in order to assist Distributor or Capnia in obtaining or
retaining business. Capnia shall have the right to immediately terminate this
Agreement should Distributor make any payment which would violate the U.S. FCPA.
Distributor shall indemnify and hold Capnia harmless, and hereby forever
releases and discharges Capnia, from and against all losses, liabilities,
damages and expenses (including reasonable attorneys’ fees and costs) resulting
from Distributor’s breach of this Section 21.3.

21.4 Audits. Capnia reserves the right for it or its representatives to audit
Distributor and to inspect Distributor’s facilities to confirm compliance with
the obligations of this Agreement once a year, or at a frequency which is
reasonably needed by Capnia to comply with applicable laws.

22. MISCELLANEOUS PROVISIONS

22.1 Independent Contractors. The relationship of Capnia and Distributor
established by this Agreement is that of independent contractors, and neither
party is an employee, agent, or partner of the other. No joint venture or agency
relationship between the parties, whether expressed or implied, is created by
this Agreement. All financial obligations associated with Distributor’s business
are the sole responsibility of Distributor. Distributor hereby represents that
it is a “going concern,” is legally incorporated, and complies with relevant
Territory laws with respect to tax, social security, and the like, applicable to
its employees. All sales and other agreements between Distributor and its
customers are Distributor’s exclusive responsibility and will have no effect on
Distributor’s obligations under this Agreement. Distributor shall be solely
responsible for, and shall indemnify and hold Capnia free and harmless from, any
and all claims, damages or lawsuits (including Capnia’s attorneys’ fees) arising
out of the acts of Distributor, its employees or its agents.

22.2 Assignment. Distributor may not transfer or assign its rights or
obligations (including sub-distributor rights) under this Agreement without the
prior written consent of Capnia; provided, however, that Distributor shall have
the right to appoint sub distributors for the distribution of Products in the
Territory in accordance with Section 2.1. Subject to the foregoing sentence,
this Agreement will be binding upon and inure to the benefit of the parties
hereto, their successors and assigns. Successors of Capnia shall include any
party which acquires Capnia or into which Capnia merges.

22.3 No Implied Waivers. The failure of either party at any time to require
performance by the other of any provision hereof shall not affect the right of
such party to require performance at any time thereafter, nor shall the waiver
of either party of a breach of any provision hereof be taken or held to be a
waiver of a provision itself.

22.4 Severability. If any provision of this Agreement is held to be invalid by a
court of competent jurisdiction, then the remaining provisions will nevertheless
remain in full force and effect. The parties agree to renegotiate in good faith
those provisions so held to be invalid to be valid, enforceable provisions which
provisions shall reflect as closely as possible the original intent of the
parties, and further agree to be bound by the mutually agreed substitute
provision.

22.5 Force Majeure. Except for payment of monies, neither party shall be liable
for failure to fulfil its obligations under this Agreement or any purchase order
issued hereunder or for delays in delivery due to causes beyond its reasonable
control, including, but not limited to, acts of God, man-made or natural
disasters, earthquakes, fire, riots, flood, material shortages, strikes, delays
in transportation or inability to obtain labour or materials through its regular
sources. The time for performance of any such obligation shall be extended for
the time period lost by reason of the delay. In the event of excess demand for
Products, Capnia may allocate the supply of Products among its customers in the
manner it deems most appropriate.

22.6 Conflicting Terms. The parties agree that the terms and conditions of this
Agreement shall prevail, notwithstanding contrary or additional terms, in any
purchase order, sales acknowledgment, confirmation or any other document issued
by either party effecting the purchase and/or sale of Products, unless the
parties agree otherwise in writing. This Agreement is in the English language
only, which language shall be controlling in all respects, and all versions
hereof in any other language shall not be binding on the parties hereto.

22.7 Headings. Headings of paragraphs herein are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

22.8 Applicability of Terms. The provisions of this Agreement under which the
liability of Capnia is excluded or limited shall not apply to the extent that
such exclusions or limitations are declared illegal or void under the laws
applicable in the Territory in which Products are sold, unless the illegality or
invalidity is cured under the Territory governing laws.

22.9 Notice. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language. Any notice required or permitted to
be given under this Agreement shall be delivered (i) by hand, (ii) by registered
or certified mail, postage prepaid, return receipt requested, to the address of
the other party first set forth above, or to such other address as a party may
designate by written notice in accordance with this Section 22.9, (iii) by
overnight courier, or (iv) by fax

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

with confirming letter mailed under the conditions described in (ii) above.
Notice so given shall be deemed effective when received, or if not received by
reason of fault of addressee, when delivery is confirmed.

22.10 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements relating thereto, written or oral, between the parties. Amendments to
this Agreement must be in writing, signed by the duly authorised officers of the
parties.

22.11 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California.

 

22.12 Arbitration. Any dispute or claim arising out of or in relation to this
Agreement, or the interpretation, making, performance, breach or termination
thereof, shall be finally settled by binding arbitration under Commercial
Arbitration rules as presently in force in the jurisdiction whose governing law
applies (“Rules”) and by a sole arbitrator appointed in accordance with said
Rules. Judgment on the award rendered may be entered in any court of the
Territory having jurisdiction thereof. The place of arbitration shall be agreed
upon by both parties if applicable. Any monetary award shall be in USD and the
arbitration shall be conducted in the English language. The parties may apply to
any court of competent jurisdiction for temporary or permanent injunctive
relief, without breach of this Section 22.12 and without any abridgment of the
powers of the arbitrator. The prevailing party at any such arbitration or in any
legal proceeding brought to enforce terms of this Agreement shall be entitled to
an award of attorney’s fees and other costs of such arbitration or proceeding.

 

22.13 Quality Control – at Manufacturing

It is understood that Capnia and its manufacturing site will maintain all
Quality systems in place and required certificates to enable the sale of all
products in the global market. Where standards or certificates have not been
obtained Capnia will apply for the necessary documentation for authorisation.

 

  Attached Exhibits   Exhibit A:    Product List   Exhibit B:    Territory
Definition   Exhibit C:    Sales Report Forms   Exhibit D:    Form of Purchase
Order   Exhibit E:    Product Limited Warranty   Exhibit F:    CAPNIA Trademarks
  Exhibit G:    CAPNIA Complaint Form   Exhibit H:    Stocking Options   Exhibit
I:    Bemes Principle List

    

 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the Effective Date.

 

Capnia by:

 

/s/ Anish Bhatnagar

Dr. Anish Bhatnagar – President & CEO, CAPNIA

January 26, 2016

Date DISTRIBUTOR NAME. By:

 

/s/ Mark Spreitler

Mark Spreitler Title President Bemes Inc.

January 26, 2016

Date



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

Exhibit A

PRODUCT LIST

Effective Date is 01 February 2016 for the following Product(s):

“PRODUCT” refers to all models listed below

“ACCESSORY” refers to all parts, accessories and consumables listed below

 

Capnia Part Number

  

Capnia Catalogue Item

C20112    1) CoSense End-Tidal Monitor 20302    2) CoSense Sensor Module    3)
Battery Charger and power cord, Type A 20605494    4) User Manual C20112   

Transfer Price, System Package (total of above)

 

First 32 units

 

Units thereafter

R20112    *CoSense Monitor W/PSS Rebate (With PSS Purchase at time of order)   
Annual warranty, service, and sensor package, beginning in year 2, for up to 4
additional years C20207    PSS Transfer Price (Precision Sampling Set)

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

EXHIBIT B

DISTRIBUTOR TERRITORY

 

Abbreviation

  

State name

AL    Alabama AK    Alaska AZ    Arizona AR    Arkansas CA    California CO   
Colorado CT    Connecticut DE    Delaware FL    Florida GA    Georgia HI   
Hawaii ID    Idaho IL    Illinois IN    Indiana IA    Iowa KS    Kansas KY   
Kentucky LA    Louisiana ME    Maine MD    Maryland MA    Massachusetts MI   
Michigan MN    Minnesota MS    Mississippi MO    Missouri MT    Montana NE   
Nebraska NV    Nevada NH    New Hampshire NJ    New Jersey NM    New Mexico NY
   New York NC    North Carolina ND    North Dakota OH    Ohio OK    Oklahoma OR
   Oregon PA    Pennsylvania RI    Rhode Island SC    South Carolina SD    South
Dakota TN    Tennessee TX    Texas UT    Utah VT    Vermont VA    Virginia WA   
Washington WV    West Virginia WI    Wisconsin WY    Wyoming

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

EXHIBIT C

DISTRIBUTOR SALES REPORT FORM

 

Sales during quarter

ended [day/month/year]

Product Code

   Serial No./
Batch No.    Date of Order    Contact Person         

 

Rolling Forecast for next 6 months from [day/month/year]

Product Code

   Feb    Mar    April    May    June    July    Total

Products to be identified in line with Exhibit A

                    

INVENTORY SUMMARY AS OF XX/XX/201X

 

ITEM

   CATALOG #    LOT #    QUANTITY                           

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

EXHIBIT D

Form of Quote for Issuance of Purchase Orders

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

EXHIBIT E

LIMITED PRODUCT WARRANTY

DISTRIBUTOR

Capnia warrants to the initial Purchaser (“Purchaser”) that each new Warranted
Product, as defined below, purchased hereunder will be free from defects in
workmanship and materials until the expiratory date details on each “Consumable
Items” product. For “Capital Goods Purchase” Standard warranty is for 2 years
after the date of initial shipment to Purchaser of the Product. Additional years
of warranty up to five years after date of purchase of “Capital Goods Purchases”
may be purchased by the Distributor as an accessory item, for the Product list
of Exhibit A.

Warranted Product is defined as all Capnia Products, unless specifically
accepted on the “Products” list of Exhibit A.

Distributor is responsible for providing warranty service and replacement
directly to the customers in its territory, guided by terms and conditions
specified by Capnia, but subject to the standard practices and customer service
objectives of the distributor. Capnia’s only obligations under this limited
warranty are limited to repair or replacement, at Capnia’s option and election
according to its terms and conditions specified for each “Product”, of any
Warranted Product (or part thereof) that Capnia reasonably determines to be
covered by its limited warranty. Only returns or repairs authorized by an RMA
number issued by Capnia to a Distributor are covered. Repair or replacement of
Products under this limited warranty does not extend the Warranty Period on
replacement goods sold to a distributor.

To request repair or replacement under this limited warranty, Distributors
outside the United States should contact the Capnia customer service contact to
determine if the Product is potentially replaceable or repairable under the
terms and conditions of the warranty. If, on the basis of the information
provided by Distributor, Capnia reasonably believes that the Warranted Product
is covered by this limited warranty, Capnia will authorize Distributor (with an
RMA number) to return the Warranted Product (or part thereof) to Capnia or its
authorised service centre. Capnia shall determine whether to repair or replace
Warranted Products and parts covered by this warranty. All returned Warranted
Products or parts shall become the property of Capnia until such time the
repaired or replaced product is shipped to the distributor. In the course of
warranty service, Capnia may, but shall not be required to, make engineering
improvements to the Warranted Product or part thereof.

SHIPPING PROCEDURES

If Capnia reasonably determines that a repair or replacement is covered by the
warranty, Capnia shall bear the costs of shipping the loaner Product and the
repaired or replacement Product to the Distributor. All other shipping costs
shall be borne by Distributor. Risk of loss or damage during shipments under
this warranty shall be borne by the party shipping the Product.

Products shipped by the Purchaser under this warranty shall be suitably packaged
to protect the Product. If Purchaser ships a product to Capnia in unsuitable
packaging, any physical damage present in the Product on receipt and inspection
by Capnia (and not previously reported) will be presumed to have occurred in
transit and will be the responsibility of the Purchaser.

EXCLUSIONS

This warranty does not extend to any Warranted Products or parts thereof:
(a) that have been subject to misuse, neglect or accident, (b) that have been
damaged by causes external to the Warranted Product, (c) that have been used in
violation of Capnia’s instructions for use, (d) that have been attached to any
accessory or attachment that has not been subject to Capnia’s control over
quality of materials and design, (e) on which the serial number has been removed
or made illegible, or (f) that have been modified by anyone other than Capnia or
its authorised service centre, unless authorised prior to such service by
Capnia.

THIS WARRANTY, TOGETHER WITH ANY OTHER EXPRESS WRITTEN WARRANTY THAT MAY BE
ISSUED BY CAPNIA, IS THE SOLE AND EXCLUSIVE WARRANTY AS TO CAPNIA’s PRODUCTS,
EXTENDS ONLY TO THE INITIAL PURCHASER AND IS EXPRESSLY IN LIEU OF ANY OTHER ORAL
OR IMPLIED WARRANTIES INCLUDING WITHOUT LIMITATION ANY IMPLED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. CAPNIA SHALL NOT BE LIABLE
FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL LOSS, DAMAGE OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, LOST PROFITS) DIRECTLY ARISING FROM THE SALE, INABILITY TO
SELL, USE OR LOSS OF USE OF ANY PRODUCT.

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

EXHIBIT F

TRADEMARKS

 

Trademark       Capnia       CoSense       CoSense ETCO Monitor       Sensalyze
      NeoForce       NeoPip       NeoNome       Serenz      

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

EXHIBIT G

Capnia Complaint / Adverse Event Form

IMPORTANT: Forward all Complaint / Adverse Event Forms to Regulatory within 24
hours of knowledge of complaint or event. Include date of occurrence. Please use
one of the following notification methods:

 

  •   FAX: 866-659-8949 or

 

  •   Email: mailto: customercare@capnia.com

PRODUCT INFORMATION

Product                                          
                                         
                                                               

Model No.                                          
                                         
                                                           

Date of Occurrence                                          
                                         
                                             

Serial/Lot No(s)                                          
                                         
                                                   

Report Originator                                          
                                         
                                                 

Phone No.                                          
                                         
                                                             

Facility Name                                          
                                         
                                                       

Contact                                          
                                         
                                                                 

Title                                          
                                         
                                                                     

Address                                          
                                         
                                                                

Phone No.                                        
                                         
                                                              

FAX No.                                          
                                         
                                                               

Event Date                                          
                            

Witness(es)                                          
                           

Witness(es) Function                                                      

Phone No.                                          
                             

PATIENT OR USER INFORMATION

Patient age or date of birth                                          
       Weight                                                            

Intervention required?                                          
                                         
                                            

 

 

Adverse event type (if applicable/ check all that apply)     ¨ Not Applicable

¨ Potential Safety Issue     ¨ Serious Injury     ¨ Death

Problem or Event Description:

Details:                                          
                                         
                                                                 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature                                          
                                                             Date
                                 

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

EXHIBIT H

Stocking Options and Alternatives of Stocking the Product

 

1. Stocking Distributor

 

  a. Distributor stocks product in anticipation of purchases and ships directly
to their customer when an order is generated

 

  b. Capnia requires a quarterly forecast of stocking requirements .

 

  c. Distributor will process order using their inventory and will ship and
invoice their customer directly

 

 

Distributor Agreement



--------------------------------------------------------------------------------

Transfer and Distribution Agreement: United Sates of America Territory

 

Exhibit I

Bemes Principal List

 

Bemes   Jim Brandt   Medical Specialty Products   Mike Portzline   Sovereign
Medical   Wayne Grooters   Medical Specialists   Duke Johns   Trail Ridge
Products   Patrick Kelly   IMS   Gary McAndrew   Medical Dynamics   Bill
Carmouche   Provider Medical   Shaun Coppock  

 

 

Distributor Agreement